Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 5/4/22, the Applicant amended and argued Claims 1, 11 and 21 previously rejected in the Office Action dated 2/17/22. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vippagunta, United States Patent No 8301514.
Claim 1:
	Vippagunta discloses:
	A computer-implemented method comprising:
obtaining web content for a webpage, the web content comprising a first phrase used as text on the webpage by a user to describe a first for sale by the user (see column 2 lines 51-63 and column 3 lines 6-13). Vippagunta teaches obtaining web content for webpage and the web content comprises phrases describing products for sale, 
identifying a second phrase that has an association with a second product for which a particular event has occurred (see column 2 lines 4-20). Vippagunta teaches identifying other phrases that are associated with a second product for which a particular event has occurred such as items purchases with similar phrases;
determining that the second phrase is an alternative to the first phrase (see column 7 lines 36-67). Vippagunta teaches determining that the second phrase is an alternative or similar word to the first phrase;
transmitting the second phrase for display on a device associated with the user (see column 7 lines 36-67 and figure 6). Vippagunta teaches transmitting the second phrase and items for display; and
using the second phrase on the webpage to describe the first product for sale by the user (see column 5 lines 59-65). Vippagunta teaches using the second phrase on the webpage to describe the first product for sale by the user.

Claim 2:
	Vippagunta discloses:
wherein the particular event is that a sales conversion rate of the second product is above a particular threshold (see column 10 lines 3-26). Vippagunta teaches a sales statistic being computed and when the popularity of the sales reaches a particular threshold, an action is performed.

Claim 3:
	Vippagunta discloses:
wherein determining the second phrase comprises determining a phrase used in a webpage that describes the second product (see column 8 lines 52-65). Vippagunta teaches the phrase describe the products.

Claim 4:
	Vippagunta discloses:
wherein determining the second phrase comprises determining a phrase that was entered by a user in a search query and that subsequently led to the user performing an action that contributed to the particular event (see column 3 lines 21-55). Vippagunta teaches a user entered a phrase and led to performing an action such as purchasing or associating the phrase to the product.

Claim 5:
	Vippagunta discloses:
wherein determining that the second phrase is an alternative to the first phrase comprises: determining that the first phrase and the second phrase share one or more same words (see column 7 lines 57-67). Vippagunta teaches determining that the phrase can have the same words and be associated with multiple items.

Claim 6:
	Vippagunta discloses:
wherein determining that the second phrase is an alternative to the first phrase further comprises also determining that the first product and the second product have a same classification (see column 7 lines 29-41). Vippagunta teaches determining that the first product and second product have the same classification such as rap and hip hop are both classified.

Claim 7:
	Vippagunta discloses:
wherein the web content is received from the device, and wherein the second phrase is transmitted to the device for display concurrently with the first phrase (see column 5 lines 50 – column 6 line 3). Vippagunta teaches the first and second phrases for concurrent presentation. 

Claim 8:
	Vippagunta discloses:
further comprising receiving, from the device, an indication to replace the first phrase with the second phrase in the web content (see column 5 line 62-65). Vippagunta teaches the user can adopt a new purchase phrase that may be used in addition to or instead of the user's original purchase phrase (if the user already has one) based on the recommendation.

Claim 9:
	Vippagunta discloses:
wherein the particular event is a first event, and wherein the method further comprises: 
determining a first score for the second phrase based on at least one of the first event or a similarity between the second phrase and the first phrase (see column 8 lines 66 – column 9 lines 16). Vippagunta teaches determining a first score the second phrase based on the similarity between the phrases; 
determining a third phrase having an association with a third product for which a second event has occurred (see column 8 lines 66 – column 9 lines 16). Vippagunta teaches similar or related words on similar items based on an event; 
determining a second score for the third phrase based on at least one of the second event or the similarity between the third phrase and the first phrase (see column 8 lines 66 – column 9 lines 16). Vippagunta teaches determining rankings for candidate phrases based on the similarity between the phrases and related words; and 
transmitting, to the device, the second phrase and the third phrase, along with at least one of (i) the first score and the second score, or (ii) an indication of which one of the second phrase and the third phrase is to be displayed as a first recommended alternative phrase (see column 8 lines 66 – column 9 lines 16). Vippagunta teaches transmitting the recommendations to the user along with the highest ranked recommendations.
	
Claims 11-19, 21:
	Although these claims are system claims and computer-readable medium claims, they are interpreted and rejected for the same reasons as the methods of claims 1-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vippagunta, in view of Huynh et al., United States Patent Publication 2010/0179801 (hereinafter “Huynh”).
Claim 10:
	Vippagunta fails to expressly disclose split testing on two phrases and determining popularity. 

	Huynh discloses:
receiving, from the device, an indication that the second phrase and the third phrase are to be subject to split testing (see paragraph [0137]). Huynh teaches receiving an indication that the two phrases are subject to split testing; and 
responsive to receiving the indication that the second phrase and the third phrase are to be subject to split testing: 
generating a first webpage including the web content with the second phrase instead of the first phrase, generating a second webpage including the web content with the third phrase instead of the first phrase (see paragraph [0138]). Huynh teaches generating two set of content, each content using one of the phrases, 
tracking frequency at which a particular action occurs in relation to the first webpage and in relation to the second webpage (see paragraphs [0138] and [0139]). Huynh teaches tracking the frequency at which an action occurs in relation to each phrase, and 
transmitting a message that indicates whether the second phrase or the third phrase is associated with the particular action occurring more frequently (see paragraphs [0138] and [0139]). Huynh teaches transmitting a message indicating which phrase is associated with the particular action more frequently.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Vippagunta to include a split testing on two phrases for the purpose of efficiently determining which phrase will be best for performance, as taught by Huynh.

Claim 20:
	Although Claim 20 is a system claim, it is interpreted and rejected for the same reasons as the method of claims 10.

Response to Arguments
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive. 
Claims 1, 11, 21:
	Applicant argues Vippagunta fails to disclose using these recommended purchase phrases that are similar to text that the user enters, to describe a product for sale by the user, let along to describe the same product (“the first product”) for sale by the same user on the same webpage as claimed in the last expression of claim 1 which recites “using the second phrase on the webpage to describe the first product for sale by the user”. 
	The Examiner disagrees. 
	The claim does not describe a system for selling products, the claims broadly define a method of suggesting an alternative phrase. The Examiner does not give patentable weight for claim language “for sale by the user” because the claim does not functionally perform any functions providing sales, the claims identify phrases, which can be performed by a user. 
	Vippagunta teaches a user entering text about a product (i.e. text on a webpage by a user to describe a product) can be recommended purchase phrases that are similar to text that the user enters into a text field or the like (i.e. determining that the second phrase is an alternative to the first phrase). The user can adopt a new purchase phrase that may be used in addition to or instead of the user's original purchase phrase (if the user already has one) (i.e. transmitting the second phrase for display on a device associated with the user and using the second phrase to describe the first product) based on the recommendation (see column 5 lines 59-65). Thus, Vippagunta teaches the limitations of the claims. 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        8/12/22

/ANDREW R DYER/Primary Examiner, Art Unit 2176